ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
THR Enterprises, Inc.                         )      ASBCA Nos. 59706, 59810
                                              )
Under Contract No. F44600-03-D-0001           )

APPEARANCE FOR THE APPELLANT:                        David A. Hearne, Esq.
                                                      ReavesColey PLLC
                                                      Chesapeake, VA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Danielle A. Runyan, Esq.
                                                     Christopher M. Judge, Esq.
                                                      Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$410,000.00. This amount is inclusive of interest. No further interest shall be paid.

       Dated: June 17, 2019

                                              'J1J~,~W1J. OC,~
                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals



I concur                                          I concur


   ~-
OWEN C. WILSON                                    J.lOPROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59706, 59810, Appeals of
THR Enterprises, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        2